MEMORANDUM **
Arizona state prisoner Barry N. Patterson appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Patterson’s Fourth Amendment claim because the Fourth Amendment does not protect an inmate from seizure and destruction of personal property. See Hudson v. Palmer, 468 U.S. 517, 528 n. 8, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
To the extent Patterson asserts a due process claim, it fails because he does not allege that he was deprived of a meaningful grievance procedure, see id. at 536, 104 S.Ct. 3194 (intentional and negligent deprivations of property do not violate due process rights if the State provides an adequate post-deprivation remedy), or that his deprivations were not justified by legitimate and established prison policies, see Turner v. Safley, 482 U.S. 78, 89-90, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).
All remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *667courts of this circuit except as provided by 9th Cir. R. 36-3.